DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-8 and 10 in the reply filed on 11-22-2021 is acknowledged.  The restriction is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have literal translations into English from a foreign document and have grammatical and idiomatic errors.  Claim 1, line 2 “relevant support bench”, line 3 “characterized in that” and line 4 “suitable to be connected”.  Claim 4, line 2 “is made by means of a sphere”. Claim 5, line 2 “is made by means of a pivoting wheel”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 3, line 2, “by means of”.  Claim 4, line 2 “by means of” and claim 5, line 2 “by means of” are not interpreted under 35 U.S.C. 112(f).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,6,7 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al. (9,663,304) in view of Mergler et al. (3,952,572).  Mantell discloses a spindle (24; rotary chuck clamp) for supporting an elongated workpiece (22; col. 3, lines 24 and 25) which is bent by a bending machine (col. 2, lines 60-62).  The spindle (24) comprises a sleeve member (48,52) connected to the workpiece (22) by jaws (46a,46b,46c,50a,50b,50c) and a spindle frame (44) which rotatably supports the sleeve member (col. 8, lines 59-62).  Mantell discloses that the spindle frame (24) is mounted on a platform (118; col. 8, lines 14-25) which is pivotable relative to a centerline (133) of the spindle sleeve (Fig. 4) on a support bench (117).  Regarding claim 6, Mantell discloses that the sleeve member (48,52) has clamping jaws (46a,46b,46c,50a,50b,50c) for clamping a circular workpiece (22; Fig. 9).  Mantell does not disclose that the platform which supports the spindle and spindle frame is provided at its bottom with a spherical support.  Mergler teaches a support bench (base 13) that slidingly supports a platform (42) on which a bending clamp (25,26) with clamping jaws (83,84) is mounted for gripping an elongated workpiece (18) in a bending operation.  The platform (42), at its bottom (Fig. 4), has a spherical roller support (44) and housing.  Regarding claim 4, Mergler teaches that the roller support is a spherical roller and housing (col. 3, lines 65-66).  Regarding claim 7, Mergler teaches that the workpiece jaws (83,84) grip a non-circular workpiece (18).  Regarding claim 10, the bending machine (11,12) of Mergler is a variable radius bending machine since the positioning of assembly (12) is adjustable relative to assembly (11) for forming a bending angle (θ).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the platform of Mantell with a spherical bearing support as taught by Mergler in order to create negligible friction during sliding movement of the spindle on the platform relative to the bending machine during bending.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell in view of Mergler and further in view of in view of Barrand (FR2562237).  Martell does not disclose that the spindle includes a goniometric measuring disc.  Barrand teaches a goniometric disc (2) having a pointer (11,12), graduation marks (in degrees; Fig. 1) and a counterweight (10) for keeping vertical position of the disc and to prevent swinging of the disc.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to connect an angle measuring device as taught by Barrand to the spindle of Mantell in order for an operator to easily view a rotational angular position of the spindle and workpiece during bending.  Rotatable disc goniometers are conventional measuring devices and are well known to the skilled artisan for obtaining angle of rotation measurements.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell in view of Mergler and further in view of in view of Sartorio (5,076,091).  Martell does not disclose wheels for sliding the platform.  Sartorio teaches a platform (140) that supports a bending tool manipulator (111) which is configured to position a workpiece for bending.  The platform (140) is able to slide freely on a support bench (160), parallel to a bending line direction (J; col. 4, lines 20-23) and is provided at its bottom (140; Fig. 4) with a plurality of wheeled supports (200; col. 4, line 29).  The platform (140) is slidable to an operative position for holding the workpiece during bending (col. 4, lines 55-57).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the platform of Mantell with a wheeled support as taught by Sartorio in order to roll the platform into position adjacent the bending machine to position the workpiece for bending.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell in view of Mergler and further in view of in view of Schulte (2018/0078983).  Mantell discloses a microprocessor (30) for control of the rotation of the spindle (24) motor but does not disclose an encoder.  Schulte teaches a platform (339) for a headstock spindle (323) and one or more rotary encoders (325; Fig. 3).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide Mantell with rotary encoders as taught by Schulte in order to sense a rotating position of the spindle during workpiece positioning relative to the bending machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Serdahely (3,102,413) teaches a goniometric disc (21) attached to a spindle (13) for measuring a rotational position of the spindle.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725